Citation Nr: 1336869	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for residuals of a foot injury.   

In November 2011, the Board remanded the claim of entitlement to service connection for the residuals of a foot injury for additional evidentiary development.  

The Appeals Management Center (AMC) in Washington, D.C. subsequently issued a December 2012 decision which granted service connection for pes planus claimed as residuals of a foot injury and bilateral metarsalgia.  A decision on entitlement for Achilles tendonitis of the left foot was deferred.  A Supplemental Statement of the Case (SSOC) was issued in January 2013 which denied entitlement to service connection for right foot Achilles tendonitis, residuals of a foot injury.  Although the SSOC suggested that the only issue remaining on appeal involved Achilles tendonitis of the right foot, the Board notes that there is medical evidence of record suggesting past diagnoses of Achilles tendonitis in both feet.  For this reason, and as the original claim involved service connection for bilateral foot disability, the Board has recharacterized the issue on the title page as entitlement to service connection for bilateral Achilles tendonitis.  Although the matter of Achilles tendonitis was not addressed in an SSOC, the Board finds that it is part and parcel of the pending appeal, and that there is no prejudice in proceeding to consider the issue at this time as the claim is being remanded for further evidentiary development.

The Veteran's claim was remanded in an October 2009 Board decision to afford the Veteran an opportunity to appear at a hearing before a member of the Board.  The Veteran, however, failed to appear for his January 2010 hearing and the Board deems the Veteran's hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been seeking entitlement to service connection for residuals of a foot injury.  As noted in the Introduction, a December 2012 decision granted service connection for pes planus claimed as residuals of a foot injury and bilateral metarsalgia, and the only matter remaining on appeal is entitlement to service connection for Achilles tendonitis.   Based on a thorough review of the record, the Board has determined another remand is necessary prior to the adjudication of this claim.   

The Board notes the Veteran's had multiple complaints and treatment for ankle pain and soreness in-service.  Service treatment records show the Veteran complained of pain in both ankles on January 21, 25, and 26.  The Veteran reported his ankles bothered him while walking or running because his boots rubbed against him and reported he had been under a lot of physical conditioning.  The Veteran had slight tenderness on the back of both heels of his feet.  An ulcerated lesion was found on the lateral aspect of his left Achilles tendon.  The Veteran complained of feeling a pulling in the back of his legs when walking.  He had blisters on both feet, was diagnosed with flat feet and provided arch support.  In February 1981, the Veteran complained of soreness in his ankles and leg problems.  He had a tender right Achilles and calluses on the lateral aspect of his left heel.  There was right heel tenderness to palpation and bruising on both heels.  The Veteran had infected blisters on his right foot in June 1981.  An infection of the Veteran's foot was treated in September 1981.  The Veteran indicated "foot trouble" in his May 1982 separation report of medical history, although the separation examination indicated normal feet.    

The Veteran was afforded a VA foot examination in October 2012.  Based on the October 2012 examination, a joint examination of the ankles was requested by the RO as it was not ready to rate with respect to the matter of the Veteran's Achilles tendonitis.  An updated address was provided by the Veteran's representative multiple times in late 2012.  A December 2012 notification letter was sent to the Veteran and indicated the use of the Veteran's updated address.  However, the claims file revealed the examination appointment letter was addressed to a former address.  The Board was unable to locate a copy of the certified correspondence addressed to the updated address in the claims file but the VA examination correspondence appears to have not been returned.  It is not clear whether the notice of the January 2013 examination was mailed to the Veteran's most recent address.  The Veteran was scheduled for a VA examination in January 2013 and failed to report.  

The Veteran's representative submitted a correspondence in March 2013 stating the Veteran could not report to the January 2013 VA examination due to illness and stated the Veteran was ready, able and willing to report for a rescheduled compensation examination.  In an appellate brief presentation the Veteran's representative highlighted the Compensation and Pension Examination Inquiry indicated an old address.  The Veteran's representative stated the Veteran homelessness may have impacted his ability to attend and be made aware of his examination because his address was in a state of turmoil.  The representative further noted VA treatment records contained evidence the Veteran has had a "history of wandering the streets."  

"[I]t is the burden of the Veteran to keep the VA apprised of his whereabouts. If he does not do so, there is no burden on the part the VA to turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  At the same time, "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address." Id.  Given the confusion over the Veteran's address, and the fact that he does have a history of having reported for VA examination in the past, the Board finds that steps should be taken to verify the proper street name and apartment number of the address, and to then provide the Veteran with one more opportunity to report for a VA examination.  The RO/AMC must also ensure that a copy of notice of such examination is associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm the correct address provided by the Veteran's representative.  If necessary, request the assistance of the Veteran's representative, and make a notation of the Veteran's current address in the record.  If the Veteran does contact the RO with a new address, please note such address in the claims file.  

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including any updated VA treatment records since January 2013.

3.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA ankle examination for his claim of entitlement to service connection for bilateral Achilles tendonitis.  A copy of the notice to report for this examination must be associated with the claims file.  The claims file, including any pertinent evidence contained in Virtual VA, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran suffers from bilateral Achilles tendonitis or not.  Then, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service, or is otherwise related to service.

The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


